Title: From John Adams to John Peter De Windt, 11 January 1815
From: Adams, John
To: De Windt, John Peter



Dear Sir
Quincy Jan. 11. 1815

Thanks for your favour of the 2d. I rejoice in your health and that of all your connections; and am not a little pleased with your situation in New York with your Caroline and especially with your determination to compleat your studies in the Law and be called to the Bar. The Profession is the most liberal in society, let the Priests say what they will. A Man of Integrity Talents and Urbanity, well instructed in the science and practice at the Bar, is the most independent Man in Society. Nor Kings nor Princes, nor Nobles, nor Judges can be compared to him, nor Priests nor Physicians nor Merchants. Labour he must as industriously as any of them, but his reward is as certain, in his attainments in Litterature and Science; in his Knowledge of the World and the human heart, in his consciousness of protecting Innocence and promoting Justice, and if he pleases in acquiring Property.
The just Sentiments and patriotic dispositions in the State of New York of which you assure me are very Satisfactory. I wish I could say as much of New England. I would fain hope however that there is more appearance of Division than reality. But the Appearance as it damps the Ardor and parallizes the Efforts of the nation, at the Same time that it encourages the English to proceed to more extravagant excesses, is still very pernicious. Have you Seen the Result and Report from Hartford?
If there are any curious Novelties in Litterature, Law, Politcks or Manners, that turn up I will thank you for Some Notice of them. Compliments of the Season to all Friends from / your most obt
John Adams